Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 PREMIERE GLOBAL SERVICES, INC. THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Third Amendment to the Fourth Amended and Restated Employment Agreement (the Third Amendment) is made and entered into by and between PREMIERE GLOBAL SERVICES, INC. , a Georgia corporation (the Company), and BOLAND T. JONES (the Executive), dated as of December 23, 2008. BACKGROUND STATEMENT WHEREAS , the Company and the Executive entered into that certain Fourth Amended and Restated Executive Employment Agreement dated as of April 18, 2005, which was amended on September 15, 2006, and December 21, 2007 (the Original Agreement). The Company and the Executive desire to amend and restate the Original Agreement as set forth herein; and WHEREAS , the Compensation Committee of the Board of Directors of the Company and the Executive have determined that it is in their best interests to amend the Original Agreement as set forth herein to include special provisions intended to ensure documentary compliance with Internal Revenue Code Section 409A relating to deferred compensation. NOW, THERERFORE , in consideration of and reliance upon the foregoing and other good and valuable consideration, the adequacy and sufficiency of which are hereby acknowledged, the Company and the Executive hereby amend the Original Agreement as follows: 1. Section 2.3 of the Original Agreement is hereby deleted in its entirety and replaced with the following: Section 2.3. Employee Benefits. During the term of his employment under this Agreement, the Executive will be entitled to participate in all employee benefit programs, which are provided by the Company generally to senior executives of the Company, including (a) any pension, profit-sharing or deferred compensation plans, (b) any medical, health, dental, disability and other insurance programs and (c) any fringe benefits, such as club dues, professional dues, the cost of an annual medical examination, and the cost of professional fees associated with tax planning and the preparation of tax returns, on a basis at least equal to the other senior executives of the Company. In addition to such benefits, the Company will maintain a $3,000,000 life insurance policy on the life of and in the name of the Executive, and such other insurance as the Board or the Compensation Committee of the Board may determine. The Executive or his designee will be the owner of such insurance policy and will have all rights pursuant thereto, including, without limitation, the right to transfer ownership and designate beneficiaries. (i) Upon termination of the Executives employment without Cause or for Good Reason, or in the event that the Executives employment terminates by reason of the Companys failure to renew the term of this Agreement, the Executive will be entitled to continue to participate (i) for the longer of (a) eighteen (18) months after the date of termination or (b) the remaining term of this Agreement as provided in Section 4 hereof as if such termination had not occurred (the Welfare Benefit Continuation Period), in any disability, life or similar programs provided by the Company and in which he participated immediately before the date of termination. Notwithstanding the foregoing: (A) during the Welfare Benefits Continuation Period, the benefits provided in any one calendar year shall not affect the amount of benefits provided in any other calendar year (other than the effect of any overall coverage benefits under the applicable plans); (B) the reimbursement of an eligible taxable expense shall be made as soon as practicable but not later than December 31 of the year following the year in which the expense was incurred; and (C) Executives rights pursuant to this Section 2.3(i) shall not be subject to liquidation or exchange for another benefit. (ii) For a period of sixty (60) months after the date of termination without Cause or for Good Reason, or for a period of twenty-four (24) months after the termination of Executives employment due to the Companys failure to renew the term of this Agreement (the Medical Benefits Continuation Period), the Executive will be entitled to continue to participate in any medical, dental or health plans and programs provided by the Company and in which he participated immediately before the date of termination, on the same basis as during his employment (including payment by the Company of the costs and expenses associated with such programs on the same terms as during the time the Executive was employed with the Company). Notwithstanding the foregoing: (A) the Medical Benefits Continuation Period shall run concurrently with any period for which Executive is eligible to elect health coverage under COBRA; (B) during the Medical Benefits Continuation Period, the benefits provided in any one calendar year shall not affect the amount of benefits provided in any other calendar year (other than the effect of any overall coverage benefits under the applicable plans); (C) the reimbursement of an eligible taxable expense shall be made as soon as practicable but not later than December 31 of the year following the year in which the expense was incurred; and (D) Executives rights pursuant to this Section 2.3(ii) shall not be subject to liquidation or exchange for another benefit. In meeting its obligations under this provision, the Company will take all actions that may be necessary or appropriate to comply with criteria set forth by the Companys insurance carriers and other program providers (including the continued employment of the Executive in some nominal capacity if necessary) to continue the Executives participation or, in the Companys discretion, the Company may provide equivalent coverage under alternative arrangements. With respect to continued coverage under any such medical or health plan, if the Executive becomes eligible for health benefits through any arrangement sponsored by or paid for by a subsequent employer of the Executive, then continued coverage under any arrangement provided by the Company will be made secondary to, and coordinated with, such other coverage in which the Executive is eligible. 2. Section 2.5 of the Original Agreement is hereby deleted in its entirety and replaced with the following: Section 2.5. Severance Pay. During the term of Executives employment under this Agreement, if the Executives employment with the Company under this Agreement is terminated by the Executive for Good
